IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                            No. 00-31414
                                          Summary Calendar



JONATHAN BURAS,

                                                                                     Plaintiff-Appellant,

                                                 versus


LARRY G. MASSANARI,

ACTING COMMISSIONER OF SOCIAL SECURITY,

                                                                                    Defendant-Appellee.

                          -------------------------------------------------------
                           Appeal from the United States District Court
                                for the Eastern District of Louisiana
                                      USDC No. 00-CV-654-N
                          -------------------------------------------------------
                                              July 31, 2001

Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

       Jonathan Buras appeals the district court’s judgment affirming the Social Security

Commissioner’s denial of disability benefits. Buras, relying on this court’s decision in Singletary v.

Bowen, 798 F.2d 818 (5th Cir. 1986), contends that the Administrative Law Judge (ALJ) erred in

failing to consider whether he could obtain and maintain employment. To the extent that Singletary

is applicable to Buras’s case, he has not shown that the ALJ’s failure to consider whether he could

maintain employment is reversible error. He does not argue, and the medical evidence does not

indicate, that his physical impairment prevented him from maintaining regular employment. See


       *
          Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
Singletary, 798 F.2d at 822 (determination that claimant is unable to continue working for significant

periods of time must be supported by medical evidence). Accordingly, the district court’s judgment

upholding the Commissioner’s decision denying benefits is AFFIRMED.